Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 13, 2015

The Court of Appeals hereby passes the following order:

A15D0201. ROY LEE SMITH v. THE STATE.

      Roy Lee Smith pled guilty in 2011 to false imprisonment, criminal damage to
property in the second degree, and simple battery. In November of 2014, Smith filed
a pro se discretionary application entitled “Mandamus” in the Supreme Court. The
Supreme Court found that the document “simply seeks appellate review of decisions
entered in his underlying criminal case,” and transferred the application to us after
determining that the case did not invoke the Supreme Court’s jurisdiction. We,
however, lack jurisdiction.
      As the Supreme Court noted, Smith appears to seek review of his 2011 plea.
His application specifically argues that the trial court failed to inform him of the
rights he relinquished by pleading guilty and erred in finding that his plea was
voluntarily and intelligently entered. It does not appear from the record, however, that
Smith filed a motion to withdraw his plea or otherwise sought an order regarding his
claims in the trial court. As the applicant, Smith bears the burden of establishing that
his application should be granted. See Harper v. Harper, 259 Ga. 246 (378 SE2d 673)
(1989). Given the dearth of information he provided with his application, we are
unable to assume jurisdiction.
      To be timely, an application must be filed within 30 days of entry of the order
on appeal. See OCGA § 5-6-38 (d). The proper and timely filing of a notice of appeal
or application is an absolute requirement to confer jurisdiction on this Court. See
Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Because Smith failed to file
his application within 30 days after entry of the order he seeks to challenge, this Court
is without jurisdiction to consider this untimely application. The application is hereby
DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                                                           01/13/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.